Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edward Alphonse Hill petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion for transcripts, and he has filed an application to proceed in forma pauperis. Hill seeks an order from this court direct*267ing the district court to act on his motion for transcripts. Our review of the district court’s docket reveals that the district court has since denied Hill’s motion. Accordingly, although we grant Hill’s application to proceed in forma pauperis, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.